  Case: 3:19-cv-01753-JZ Doc #: 14 Filed: 08/25/20 1 of 2. PageID #: 1224




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


 Michael Lee Brotherwood,                           Case No. 3:19 CV 1753

                               Plaintiff,           ORDER ADOPTING
                                                    REPORT AND RECOMMENDATION
                -vs-
                                                    JUDGE JACK ZOUHARY
 Commissioner of Social Security,

                               Defendant.



       Plaintiff Michael Lee Brotherwood challenges Defendant Commissioner of Social Security’s

final decision denying his application for a Period of Disability and Disability Insurance Benefits

(Doc. 1). Under Local Civil Rule 72.2(b)(2), this case was referred to Magistrate Judge Jonathan

Greenberg for a Report and Recommendation (“R&R”). The R&R recommends this Court affirm

the Commissioner’s final decision (Doc. 13 at 1).

       Under 28 U.S.C. § 636(b)(1), a party must file any written objections to the Magistrate’s

proposed findings and recommendations within fourteen (14) days of being served with the R&R, at

which time this Court makes a de novo determination of the portions of the R&R to which objections

were made. The failure to file objections within the time frame set forth in the statute constitutes a

waiver of de novo review by the district court. See United States v. Sullivan, 431 F.3d 976, 984

(6th Cir. 2005); Thomas v. Arn, 474 U.S. 140 (1985).
  Case: 3:19-cv-01753-JZ Doc #: 14 Filed: 08/25/20 2 of 2. PageID #: 1225




       The fourteen-day deadline has passed, and no objections have been filed. Therefore, having

reviewed the R&R, this Court adopts it in its entirety. See Miller v. Currie, 50 F.3d 373, 380

(6th Cir. 1995). The Complaint (Doc. 1) is dismissed.

       IT IS SO ORDERED.

                                                        s/ Jack Zouhary
                                                    JACK ZOUHARY
                                                    U. S. DISTRICT JUDGE

                                                    August 25, 2020




                                                2
